Citation Nr: 1414427	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-43 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter and friend


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty January 1975 to September 1977.  The Veteran died in October 2009, and the appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for cause of the Veteran's death and accrued benefits.

In March 2012, the appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board acknowledges that the RO determined that the appellant met the basic eligibility for substitution as the spouse in this case.  Unfortunately, substitution is not applicable in this case because there was no pending appeal at the time of the Veteran's death in October 2009.  The Veteran received notice of the RO's decision in July 2009 but did not file a notice of disagreement prior to his death.  Rather, the appellant filed an application for dependency and indemnity (DIC) benefits, to include accrued benefits, in October 2009. 

When this case was before the Board in September 2013, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AMC did not comply with the directives in the September 2013 Board remand.  

In its September 2013 remand, the Board stipulated that the AMC should search for possible records of active duty military service prior to January 1975 and associate all treatment records and personnel records with the claims file.  The Board further directed that all personnel records be obtained from 1975 to 1977 and that the appellant should be informed that she can submit alternate evidence to supplement the available service treatment records.  The AMC requested personnel records in September 2013 and received personnel records for the period from 1975 to 1977.  Despite this, the AMC did not request a search for any possible records of active duty prior to January 1975.  In addition, the AMC sent a letter to the appellant in September 2013 but did not inform the appellant of alternate evidence to supplement the available service treatment records.  These directives must be complied with before the Board can adjudicate the case.

For your reference, the Board noted in the prior remand that the appellant testified during the March 2012 Board hearing, that the Veteran served in the Army Corps of Engineers (ACE) for one year before his military service in the Army.  She explained that he had a total of four years of active duty, not the three years noted on the RO's July 2009 decision.  It is unclear to the Board whether the Veteran served in the ACE as an active duty soldier or as a civilian.  




Accordingly, the case is REMANDED for the following action:

1.  Search for possible records of active duty military service prior to January 1975 and associate all treatment records and personnel records with the claims file.  It is noted that the Veteran served in the Army Corps of Engineers for one year before his military service in the Army, though it is unclear whether this was as a civilian.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The appellant should also be informed that she can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

3.  If any newly obtained evidence shows that the Veteran had military service in Vietnam or was exposed to herbicide during active military service, obtain an opinion as to whether it is at least as likely as not that the Veteran's cause of death is due to military service, including herbicide exposure.  The physician should provide whether the Veteran died of any presumptive disease under 3.307, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable unstable and Prinzmetal's angina) or diabetes mellitus and its complications.

The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the physician.  

An explanation for any opinion expressed is required.  The physician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


